DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1-25 is/are pending.


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krimsky (US2018/0085169) in view of Okanohara et al (US2019/0267113) and further in view of Matsumoto (US20090174729).

Regarding claims 1, 15 and 25, Krimsky teaches a computer-implemented method for digital image recognition determination using a learned model, the method comprising:
acquiring a first determination result by making a determination concerning first data, using a first \\learned\\ model;
(Krimsky, Fig. 4, S404, S406; “at step S404, application 81 processes the received image data to identify the patient's lungs in the image data. The image processing may include automatic and/or user-assisted image analysis to identify the patient's lungs in the image data”, [0077]; “As with the identification of the lungs at step S304, the determination of the locations of the fissures of the lungs may include automatic and/or user-assisted image analysis, and may be based on the image data as well as various lung models to assist application 81 in identifying the locations of the fissures”, [0069]; Fig. 4, S404, lungs => first data, S406, lumens => first determination)
selecting a partial region of the first data;
wherein the second data is image data of the partial region for the determination of the first learned model\\;
acquiring a second determination result by making a determination concerning the second data, using a second \\learned\\ model; and
(Krimsky, Fig. 4, S410; “at step S410, application 81 identifies one or more treatments target in the patient's lungs. As with the identification of the lungs at step S404, the identification of the treatment targets in the lungs may include automatic and/or user-assisted image analysis, and may be based on the image data as well as various lung models to assist application 81 in identifying potential aberrant structures and/or tumors in the patient's lungs which may be identified as treatment targets”, [0080]; treatment targets => second data, S410 => second determination)
	Krimsky does not expressly disclose but Okanohara et al teaches:
	…learned models,
(Okanohara et al, Fig. 6, machine learners 201-20n; “The machine learners 201, 202, . . . , and 20n are configured from a learned model which has learned in advance affection determination for the same disease on the basis of the same training data”, [0079]; Fig. 3, generating learned models)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Okanohara et al into the system or method of Krimsky and Matsumoto in order to identify a target in an image by performing image data processing using machine 
The combination of Krimsky and Okanohara et al does not expressly disclose but Matsumoto teaches:
	wherein the second data is image data of the partial region for the determination of the first learned model;
(Matsumoto, “when extracting and performing calculation for the site of an organ or the part of one organ (example: tumor tissue in a lung) that is to be displayed, a mask (means of making only a specified region of the volume data the object of drawing, … is used, so it becomes possible to accurately display a specified region of a site or part of the same site (not display images of other regions that are not desired)”, [0025]; “Mask can be given for each structure and Raycast method using plurality of masks is possible. It can be implemented by rendering voxel selecting LUT which corresponding for each mask. If a voxel is included in 2 masks, each result (opacity, color) of corresponding 2 LUT may be synthesized”, [0171]; the treatment target data of Krimsky can be the masked data of Matsumoto so that clear boundaries of the interested regions can be identified)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Matsumoto into the modified system or method of Krimsky and Okanohara et al in order to identify clear boundaries of the interested regions. The combination of Krimsky, Okanohara et al and Matsumoto also teaches other enhanced capabilities.
	The combination of Krimsky, Okanohara et al and Matsumoto further teaches:

(The claim limitation is generally directed to a combined feature determination process with multiple classifiers as inputs; Okanohara et al, Fig. 6; “The stacking machine learner 21 is configured from a learned model that has learned in advance to output a final affection determination result about the sample data of the patient to be determined for affection, using a plurality of prediction results output from the respective machine learners 201, 202, . . . , and 20n”, [0080]; one of the simplest forms of a machine learner is output = input; obviously, one of machine learners 201-20n may be a straight through (output = input) as supported in the system of Fig. 6; Fig. 4, S412; “The 3D model includes graphical representations of the patient's lungs, showing the locations of the lumens of the bronchial, vascular, and lymphatic trees, as well as the pleura and the treatment target. The 3D model may further include the locations of organs, bones, implantable devices, markers, and/or other aberrant structures”, [0081]; the 3D model includes lungs and other details)

Regarding claims 2 and 16, the combination of Krimsky, Okanohara et al and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the computer-implemented method of claim 1, wherein the partial region is selected from the group consisting of
a region that is a target on which the determination is performed by the first learned model,

a region included in the first data.
(Krimsky, Fig. 4, S410; “at step S410, application 81 identifies one or more treatments target in the patient's lungs. As with the identification of the lungs at step S404, the identification of the treatment targets in the lungs may include automatic and/or user-assisted image analysis, and may be based on the image data as well as various lung models to assist application 81 in identifying potential aberrant structures and/or tumors in the patient's lungs which may be identified as treatment targets”, [0080])

Regarding claims 3, 17 and 22, the combination of Krimsky, Okanohara et al and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the computer-implemented method of claim 2, wherein selecting the partial region of the first data further comprises:
using back-propagation to acquire the region that is a target on which the determination is performed by the first learned model.
(Okanohara et al, Fig. 3, feature extracting unit; “the degrees of importance of feature of respective biomarkers are quantified by a process of calculating a loss function L_i regarding the i-th sample data, using the learned model, for each sample data, a process of performing error back propagation with…”, [0036]; a biomarker may be related to a specific location as suggested by Krimsky (“In addition to the lumens and pleura, locations of various other structures, such as organs, bones, implantable devices, markers, and/or other aberrant structures may be determined”, [0079]); the Okanohara et al for evaluating of biomarkers using error back propagation may be employed to determine the region or location of a biomarker in an image)

Regarding claim 4, the combination of Krimsky, Okanohara et al and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the computer-implemented method of claim 1, wherein the partial region is a region selected randomly from the first data.
(Krimsky, Fig. 3; “at step S308, application 81 determines the locations of fissures of the patient's lungs”, [0069]; to search for and determine the location of a fissure in an image of longs, one usually starts from a random location in the image to find the fissure since there is usually no prior knowledge about where the fissure is in the lung image)

Regarding claims 5, 18 and 23, the combination of Krimsky, Okanohara et al and Matsumoto its/their respective base claim(s).
The combination further teaches the computer-implemented method of claim 1, wherein the first alteration process comprises applying a masking process to each of at least one selection area in the partial region, and wherein a target on which the determination is performed by the second learned model is limited to a region differing from the partial region.
(Matsumoto, “when extracting and performing calculation for the site of an organ or the part of one organ (example: tumor tissue in a lung) that is to be displayed, a mask (means of making only a specified region of the volume data the object of drawing, … is each structure and Raycast method using plurality of masks is possible. It can be implemented by rendering voxel selecting LUT which corresponding for each mask. If a voxel is included in 2 masks, each result (opacity, color) of corresponding 2 LUT may be synthesized”, [0171])

Regarding claim 6, the combination of Krimsky, Okanohara et al and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the computer-implemented method of claim 1, wherein the first alteration process comprises an enhancement process.
(Okanohara et al, Fig. 4, “Preprocessing is performed for the plurality of acquired sample data (step S22). In the preprocessing, a whitening process of linearly transforming each dimension such that an average over the entire sample data becomes 0 and a variance becomes 1, for each dimension of a feature vector of the sample data, is performed. Next, the sample data is input to the learned model and calculation of the affection determination is executed (step S23)”, [0041]; the whitening process may be considered as an enhancement process in feature identification)

Regarding claim 7, the combination of Krimsky, Okanohara et al and Matsumoto teaches its/their respective base claim(s).

	applying a second alteration process, which is different from the first alteration process, on a second region of the first data that is different from the partial region.
(Okanohara et al, “a whitening process”, [0041]; Matsumoto, mask, see comments on claim 5; the whitening and the masking process may be applied to different target features)

Regarding claims 8, 19 and 24, the combination of Krimsky, Okanohara et al and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the computer-implemented method of claim 1, wherein the first data and the second data comprise image data.
(Krimsky, Fig. 4; image data S402, S404, S410)

Regarding claim 9, the combination of Krimsky, Okanohara et al and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the computer-implemented method of claim 8, wherein the first determination result and the second determination result indicate a presence or absence of a target object in an image.
(Krimsky, Fig. 4, S404, S410; S404; “at step S404, application 81 processes the received image data to identify the patient's lungs in the image data. The image processing may include automatic and/or user-assisted image analysis to identify the lungs in the image data”, [0077]; “at step S410, application 81 identifies one or more treatments target in the patient's lungs. As with the identification of the lungs at step S404, the identification of the treatment targets in the lungs may include automatic and/or user-assisted image analysis, and may be based on the image data as well as various lung models to assist application 81 in identifying potential aberrant structures and/or tumors in the patient's lungs which may be identified as treatment targets”, [0080])

Regarding claim 10, the combination of Krimsky, Okanohara et al and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the computer-implemented method of claim 9, wherein the first data and the second data are image data of a lung portion, and the target object is cancer tissue.
(Krimsky, Fig. 4, S404, S410; S404; “at step S404, application 81 processes the received image data to identify the patient's lungs in the image data. The image processing may include automatic and/or user-assisted image analysis to identify the patient's lungs in the image data”, [0077]; “at step S410, application 81 identifies one or more treatments target in the patient's lungs. As with the identification of the lungs at step S404, the identification of the treatment targets in the lungs may include automatic and/or user-assisted image analysis, and may be based on the image data as well as various lung models to assist application 81 in identifying potential aberrant structures and/or tumors in the patient's lungs which may be identified as treatment targets”, [0080]; Okanohara et al, Fig. 5, “a plurality of cancer types”, [0056])

Regarding claim 11, the combination of Krimsky, Okanohara et al and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the computer-implemented method of claim 1, further comprising:
acquiring the first determination result from a plurality of the first learned models,
using the plurality of first learned models; and
(Krimsky, Okanohara et al, see comments on claim 1; the method of Okanohara et al (Fig. 6) may be applied to both identification processes of lung (S404) and treatment targets (S410) of Okanohara et al (Fig. 4) for better accuracy)
setting the first determination result to be the final determination result, in a case where the first determination results acquired from the plurality of first learned models match.
(Okanohara et al, Fig. 6; “The ensemble learning is a technique of obtaining a geometric mean of prediction probabilities respectively output by a plurality of machine learners and outputting a final prediction result. The plurality of machine learners may be of the same type or machine learners of different types may be employed. By performing such ensemble learning, the affection determination accuracy of diseases can be improved”, [0083]; a maximum geometric mean output at stacking machine learner 21 is obtained for a particular target when the prediction results of machine learners 201 and 202 (may be straight-through) are the same or match; this is an expected result from the system of Fig. 6)

Regarding claim 12, the combination of Krimsky, Okanohara et al and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the computer-implemented method of claim 1, wherein acquiring the second determination result by making the determination concerning the second data, using the second learned model, further comprises:
acquiring the second determination result from a plurality of second learned models, using the plurality of second learned models.
(Krimsky, Okanohara et al, see comments on claim 1)

Regarding claim 13, the combination of Krimsky, Okanohara et al and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the computer-implemented method of claim 1, wherein the first learned model and the second learned model are the same.
(Krimsky, Okanohara et al, see comments on claim 1; both models for S404 and S410 of Krimsky may be the same about lungs; the methods of Krimsky and Okanohara et al support same or different feature identification)

Regarding claim 14, the combination of Krimsky, Okanohara et al and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the computer-implemented method of claim 1, wherein the first learned model and the second learned model are different.
(Krimsky, Okanohara et al, see comments on claim 1; both models for S404 and S410 of Krimsky may be different: one for lung (S404) and another for treatment targets Krimsky and Okanohara et al support same or different feature identification)

Regarding claim 20, the combination of Krimsky, Okanohara et al and Matsumoto teaches a computer system for digital image recognition determination using a learned model, comprising:
one or more processors,
one or more computer-readable memories,
one or more computer-readable tangible storage medium, and
program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories,
wherein the computer system is capable of performing a method comprising:
	acquiring a first determination result by making a determination concerning first data, using a first learned model;
	selecting a partial region of the first data;
	generating second data obtained by applying a first alteration process to the partial region, wherein the second data is image data of the partial region for the determination of the first learned model;
	acquiring a second determination result by making a determination concerning the second data, using a second learned model; and
	obtaining a final determination result based on the first determination result and the second determination result,
Krimsky, Okanohara et al, Matsumoto, see comment on claim 1)
	wherein the final determination result is that the first determination result and the second determination result match.
(Okanohara et al, Fig. 6; “The ensemble learning is a technique of obtaining a geometric mean of prediction probabilities respectively output by a plurality of machine learners and outputting a final prediction result. The plurality of machine learners may be of the same type or machine learners of different types may be employed. By performing such ensemble learning, the affection determination accuracy of diseases can be improved”, [0083]; a maximum geometric mean output at stacking machine learner 21 is obtained for a particular target when the prediction results of machine learners 201 and 202 (may be straight-through) are the same or match; this is an expected result from the system of Fig. 6)

Regarding claim 21, the combination Krimsky, Okanohara et al and Matsumoto teaches its/their respective base claim(s).
The combination further teaches the computer system of claim 20, wherein obtaining the final determination result based on the first determination result and the second determination result further comprises:
resolving that there is a plurality of evidence in an unmasked region.
(Krimsky; Fig. 6; the outputs of S420 are results of identifications with evidence)


Continued Examination Under 37 CFR 1.114
12/1/2020 has been entered.


Response to Arguments
Applicant's arguments filed on 10/30/2020 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				3/26/2021